Title: To George Washington from Major General William Heath, 4 February 1780
From: Heath, William
To: Washington, George


          
            Dear General
            Highlands [N.Y.] Feb: 4 1780
          
          A relation of disagreable circumstances has of late composed my correspondence. this is of the Same complexion. The enclosed I received this morning about 10 oClock. The detachment who have been doing duty on the Lines consisted of 250 rank and File, properly officer’d & commanded by a Feild officer whose instructions were to be constantly moving between Hudsons river and Bedford, Croten River and the white plains and, to avoid being Surprized, never to remain long in one place. As I have not yet receiv’d all the particulars of this unhappy event I cannot relate them: As Soon as they come to hand they Shall be transmitted. It is said the Enemys force consisted of 80 Horse of

the Legion and refugees under a Colo. DeLancy & 200 Infantry principally from the Irish volunteers. I had Some days since intelligence that the Enemy were meditating an enterprise, said to be against Colo. Mead, which I mention’d in mine of the 27th ultimo—I then caution’d Lt Colo. Thompson who commanded on the Lines to be much on his guard as he probably might be their real object; indeed, more explicit orders could not have been given than those which he had in writing. Yesterday was the day Lt Colo. Thompson was to have been relieved—Lt Colo. Badlam with the relief were on their march for that purpose. the augmentation of the Enemys Horse may be Something troublesome on the Lines.
          Enclosed is the report of the Court of enquiry ascertaining the loss of Public Stores in the late Fire at west point, as near as possible—which is very considerable. A Court is now sitting to investigate the cause of the Bomb proof taking Fire on the night of the 1st Inst. this has been done in every instance of Fire, but with the most critical enquiry, we cannot fully ascertain how the late fires have happened—whether by design or accident—there are Some Suspicions of the former—there are Strong grounds for the later.
          As the sound is now frozen over and Troops may with ease pass almost any where, I fear the Enemy will do Some mischief—and our numbers are So much reduced by the men’s time of Service having expired, and daily expiring, and by Furloughing the reinlisted men that it is not in my power to make any Considerable detachments. I expect next to hear that the Enemy have beaten up Colo. Meads quarters. The Season, the deep Snows, and long inactivity of the Enemy, have led many to suppose that there is not the most distant danger. it is hard to convince them of the contrary. some will be taught only by misfortune. I have the honor to be, With the greatest respect Your Excellency’s Most obedt servt
          
            W. Heath
          
        